Citation Nr: 9900068	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from April 1976 to May 1986 
and from May 1988 to April 1994.

This appeal arose from a September 1995 RO rating decision, 
which denied the veterans claim of service connection for 
hearing loss.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that he has bilateral hearing loss that 
was incurred in service as a result of noise exposure aboard 
ship and aircraft. 


DECISION OF THE BOARD

The Board of Veterans' Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the veteran has not submitted a well-grounded 
claim of entitlement to service connection for bilateral 
hearing loss.


FINDING OF FACT

The record contains no medical evidence of hearing loss 
disability for VA compensation purposes neither during 
service nor since service discharge.



CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well-grounded claim is [a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit  v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Anderson, supra; Epps v. Gober, 126 F.3d at 1468, 
and Caluza  v. Brown, 7 Vet. App. 498 (1995).   First, there 
must be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods is related to service).  Grottveit v. Brown, 
5 Vet. App at 91- 93; Lathan v. Brown, 7 Vet. App. 359 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  Service connection for hearing 
loss may be granted on a presumptive basis if shown within 
one year of separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was noted during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
disease alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991).  


BACKGROUND

The veterans February 1976 entrance examination was normal, 
with the following audiometer results in pertinent part:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
5
5
5

In pertinent part, the veterans June 1978 Tri-annual 
examination was normal, with the exception of an unrelated 
defect.  Audiometer results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
5
5
5
5
10

A July 1984 service medical record (SMR) entry indicates that 
the veteran was issued earplugs.

Thereafter, a July 1984 annual audiogram in pertinent part 
revealed the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
15
LEFT
5
0
0
5
10

In pertinent part, results from a March 1985 audiometry 
examination showed:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
20
30
LEFT
10
0
0
5
10

In pertinent part, results from an April 1985 audiometry 
examination showed:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
30
LEFT
15
5
0
10
10

Thereafter, an April 1985 SMR entry noted that the veteran 
had been referred for further evaluation due to hearing loss 
shown that met or exceeded the criteria pursuant to the 
applicable Naval Medical Command Instruction (NAVMEDCOMINSTR)



In pertinent part, results from an August 1985 audiometry 
examination showed:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
20
LEFT
10
0
5
15
15

A November 1985 questionnaire shows the veterans reported 
hearing loss and ringing in his ears.

In pertinent part, results from a Tri-annual November 1985 
audiometer show the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
20
30
LEFT
10
0
5
15
15

The examiner noted hearing loss at the 4000 and 6000 Hz 
range.  The veterans was deemed to be otherwise qualified.

The veteran underwent a May 1988 examination for the purpose 
of Recall/Affiliation Commission.  In pertinent part, 
audiometer results show:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
20
LEFT
0
0
0
15
15

The veteran was deemed to qualified for commission and to 
perform all the duties of his rank.  In response to question 
11, Report of Medical History, relative to whether the 
veteran had or has hearing loss, the no response was 
checked.

In pertinent part, the veterans September 1992 annual 
audiometry evaluation results showed:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
20
LEFT
0
5
0
10
10

In response to a September 1993 questionnaire, the veteran 
reported having previous hearing loss.

The veterans September 1993 Quintannual physical examination 
resulted in a qualified for his rank, including 
audiometer results which showed:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
20
LEFT
0
0
0
15
15

The veterans February 1994 Retirement examination did not 
include audiometer results, but did note that he was 
qualified for retirement and transfer to the Fleet Reserve.






Thereafter, the veteran underwent a June 1995 VA audiology 
examination, with pure tone threshold results as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
5
10
5
0
5

The average right ear pure tone threshold was 8, and the 
average left ear pure tone threshold was 5.  The veterans 
CNC speech recognition score for the right ear was 100 and 94 
for the left ear.  The veteran reported decreased hearing 
acuity over the last five to six years, relative to 
understanding conversation when background noise was present 
or when individuals faced away from him.  He also reported 
bilateral tinnitus.  The veteran dined any history of ear 
trauma or serious infection and he had been told that his 
audiograms look ok.    Upon examination, the examiner 
noted that the veterans ear and eardrums were normal, with 
no decrease in conversational acuity.  The examiners noted 
impression was hearing loss.  The examiner also noted 
previous noise exposure-military ships & planes (18 years 
with some HPD); occasional tinnitus (bilaterally) and 
problems hearing soft speech 10 years ago, bilateral 
periodic, once every couple of weeks 2 or 3, mild to 
moderate.  Also noted: moderate loudness of high pitch.  
Hearing within normal limits, bilaterally.  The veteran 
reported periodic tinnitus, both ears.

During the veterans August 1996 RO Hearing, he stated that 
wearing ear protection during his shipboard duties did not 
prevent noise exposure.  Transcript (T.) at p. 2.  The 
veteran stated that the VA examiner who administered his 
October 1996 audiology examination told him that his 
examination was her first one; the examination was conducted 
without supervision and that he was lip reading during the 
word part of the test.  T. at p. 3.  The veteran reported his 
difficulty with hearing when background noise was present.  
T. at p. 5.  The hearing officer told the veteran that he 
should provide additional treatment records if he thought 
they would help his case and that the RO would assist in 
obtaining them.  T. at p. 12.    

The examiner who administered the veterans October 1996 VA 
audiology examination, included a review of the veterans C-
file.  The veteran reported having experienced bilateral 
hearing loss during the mid 1980s, during which time he also 
noticed tinnitus every other month lasting for several 
minutes.  He reported having problems with hearing 
conversations if background noise was present.  Upon 
examination, the examiners noted findings included 
retraction and mild fibrous changes of both tympanic 
membranes.  No other abnormalities were noted.  The 
examiners diagnoses noted subjective hearing loss with 
intermittent tinnitus and high intensity noise exposure in 
the service as described.  Pure tone audiology results were:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
15
LEFT
5
10
5
5
10

The pure tone threshold average for the right ear was 8, with 
a CNC speech recognition score of 96 on the right.  The pure 
tone threshold average for the left ear was 7, with a CNC 
speech recognition score of 96 on the left.  The examiner 
noted that the veterans hearing was within normal limits, 
bilaterally.

On November 1996, following the veterans personal hearing, 
the RO received excerpts of the veterans evaluations while 
training to become a police officer.  The veterans cover 
letter, which accompanied the evaluations, contains his 
explanation of how his inability to distinguish words on a 
radio resulted in his termination.  The veteran further 
stated that the root of his hearing problem related to time 
spend aboard ship.  The evaluations, covering periods 
starting from June 1994 to August 1994, set forth the 
veterans difficulties with all aspects of radio 
communications. 

The veteran then underwent an October 1997 audiology 
examination that included a review of medical records, but 
did not include a review of his C-file.  Noted subjective 
complaints included decreased hearing starting in 1980 while 
work with ships and in shipyards.  Noise exposure due to 
eighteen years of exposure to ships and aircraft was also 
noted.  Objective findings included the following pure tone 
threshold results:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
20
LEFT
5
10
5
0
10

The average right ear pure tone threshold was 12 and left ear 
average was 6.  The right ear CNC speech recognition score 
was 100 and 96 for the left ear.  The examiners diagnosis 
noted that the veterans hearing was within normal limits 
bilaterally.


ANALYSIS

As noted above, the threshold question in all cases is 
whether the claim is well grounded under 38 U.S.C.A. § 
5107(a).  A veteran claiming entitlement to VA benefits has 
the burden of submitting supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible, that is one which is meritorious on its 
own or capable of substantiation. Tirpak v. Derwinski, supra 
at 609-611.  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  See Grottveit 
v. Brown, supra at 92-93.  In order for a claim to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability. See Rabideau v. 
Derwinski, supra; and evidence of incurrence or aggravation 
of a disease or injury in service.  See Caluza v. Brown, 
supra at 506; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 
3.304.  

If, as is evident in this case, the veteran fails to submit 
evidence in support of a plausible claim, the VA is under no 
duty to assist the veteran in the development of his claim.  
See Grottveit at 93.  Furthermore, a claim that is not well 
grounded must be denied.  See 38 U.S.C.A. § 7105(d)(5) (West 
1991); See also Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

In this case, the Board would rule initially that the most 
recent medical evidence, including audiology VA examinations 
conducted in October 1997, October 1996 and June 1995, fails 
to demonstrate a diagnosed current bilateral hearing loss 
disability.  The existence of a current disability is the 
cornerstone of a well-grounded claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretarys and Courts interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. at 505; Brammer v. Derwinski, 3 Vet. App. at 225; 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  Thus, if 
there is no diagnosed current disability, the veteran has 
failed to satisfy the first prong of a well-grounded claim 
under Caluza.  

The Boards review of audiometry examination results during 
the veterans service do show fluctuations of pure tone 
thresholds, but fail to show evidence of an occurrence or 
aggravation of bilateral hearing loss disability for VA 
compensation purposes.  The Board recognizes that an April 
1985 SMR entry noted that the veteran had been referred for 
further evaluation due to hearing loss shown pursuant to a 
NAVMEDCOMINSTR.  However, the Court has held that 38 C.F.R. § 
3.385 operates to establish when a measured hearing loss is, 
or is not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 
(1993).  Even if a veteran does not have hearing loss for 
service connection purposes by the standards of 38 C.F.R. § 
3.385 during the time of active duty, such does not prohibit 
service connection.  Service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service.  Id. at 158.  However, as stated above, in 
the veterans case, post service audiology examinations of 
record clearly do not establish bilateral hearing loss as 
defined by 38 C.F.R. § 3.385.  It follows as a matter of 
logic that if there is no current hearing loss disability, 
there would be no nexus between a current hearing loss 
disability and service.  Thus, veteran has failed to meet the 
first and third elements of a well-grounded claim.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998); see also, Grottveit v. Brown and 
Lathan v. Brown, supra.
 
The Board has also considered whether the claimant can meet 
his obligation to present the nexus element of a well-
grounded claim with lay evidence of continuity of symptoms.  
38 C.F.R. § 3.303(b); Savage, supra.   In this context, the 
Board notes that while the claimant is competent to describe 
manifestations perceptible to a lay party, he is not 
competent to link those manifestations to an underlying 
disability that is not itself perceptible to a lay party.  
Espiritu v. Derwinski, 2 Vet. App. at 494- 5 (1992).  In this 
case, the claimant clearly is not competent to establish 
audiometric thresholds meeting the criteria of 38 C.F.R. 
§ 3.385 with lay evidence.  Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 144. 

Furthermore, although given the opportunity to present 
alternative documents throughout the administration of his 
appeal and following his oral testimony during his RO hearing 
the veteran has not identified any other obtainable evidence 
that would make his claim well-grounded.   Beausoleil v. 
Brown, 8 Vet. app. 459, 465 (1996); see also Franzen v. 
Brown, 9 Vet. App. 235 (1996) and Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). Although where a claim is not well-
grounded, the VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim, the VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991 & 
Supp. 1998) to advise a claimant of evidence needed to 
complete the application.  Robinette v. Brown, 8 Vet. App. 69 
(1995), Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu, 2 Vet. App. at 494 (1992).  The Board finds that 
this obligation was satisfied throughout the veterans 
appeal, including in the statement of the case, the 
supplemental statement of  the case and numerous RO letters 
sent to the veteran.  Although informed of the specific 
evidence required to support his claim, the veteran has 
relied solely on his assertions that have not made his claim 
plausible and he has not provided any indication of the 
existence of additional evidence that would make his claim 
plausible.  McKnight v. Gober, No. 97- 7062 (Fed.Cir. Dec. 
16, 1997) (per curiam) (reaffirming the principles set forth 
in Robinette); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, no 
further action is required to apprise the veteran of the 
evidence needed to complete his application.
  
In view of a record that fails to satisfy the first and third 
elements of a well-grounded claim for service connection, 
including the availability of all the pertinent clinical and 
service data, the Board is under no further obligation to 
obtain additional data.  Under these circumstances, the 
undersigned concludes that the veteran has not met his 
initial burden of submitting evidence of a well- grounded 
claim for service connection for bilateral hearing loss.  
38 C.F.R. § 5107(a); See supra, Epps v. Gober, Epps v. Brown, 
and Caluza v. Brown.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
